Citation Nr: 0706114	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-22 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
March 1970, including combat service in Vietnam and his 
decorations include the Combat Action Ribbon.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
PTSD.


FINDINGS OF FACT

1. The veteran was awarded the Combat Action Ribbon, 
establishing that he engaged in combat with the enemy during 
the Vietnam War.

2.  The medical evidence of record indicates that the veteran 
has PTSD as a result of his combat service in Vietnam.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
PTSD, which represents a complete grant of the benefit sought 
on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Thus, no discussion of VA's duties to notify and assist is 
required.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2006).  
In regard to combat veterans, 38 C.F.R. §  3.304(f) provides 
that if the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, then in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See also 38 U.S.C.A. § 1154(b).  

The RO, while acknowledging that the veteran served in combat 
in light of his receipt of the Combat Action Ribbon, 
nonetheless denied service connection for PTSD.  The RO 
reasoned that the VA examiner's February 2004 and February 
2005 conclusion the veteran did not have PTSD was more 
probative than the other evidence of record.  The Board 
concludes otherwise, and finds service connection for PTSD is 
warranted.  

There are multiple diagnoses of PTSD in this case attributed 
to the veteran's account of his military service from a 
private physician, and a VA physician.  An opinion from a 
private psychiatrist, dated in September 2004, shows that the 
veteran has PTSD and its symptoms have caused him significant 
distress.  An opinion from a VA psychiatrist, dated in June 
2005, states the veteran met the criteria for delayed onset 
PTSD.  This psychiatrist based his opinion on a comprehensive 
outpatient evaluation and a review of the veteran's medical 
history.

In opposition to the veteran's claim are the results of VA 
examinations conducted in February 2004 and February 2005, 
which were performed by the same VA psychologist.  In 
February 2004, when the record did not contain any post-
service medical records, the psychologist stated that the 
veteran did not appear to have met the criteria for PTSD, but 
did "have some mild features of the syndrome."  In the 
latter examination report, while noting the veteran's receipt 
of the Combat Action Ribbon, he continued the original 
diagnosis.  Although the psychologist conceded that the 
veteran did endorse symptoms of PTSD, he diagnosed him with 
adjustment disorder to adult life and chronic pain disorder 
at both examinations.

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).  

Both of the psychiatrists who have evaluated the veteran have 
diagnosed him as having PTSD.  The Board finds that the 
independent diagnoses of these professionals are more 
probative that the ones offered by the VA psychologist.  
Therefore, the Board finds that the evidence is sufficient to 
establish service connection for PTSD.


ORDER

Service connection for PTSD is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


